              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MARCUS THURMAN,                              )
                                             )
                      Plaintiff,             )
vs.                                          )       Case No. CIV-17-0950-HE-M
                                             )
COUNTY COMMISSIONERS OF                      )
OKLAHOMA COUNTY, et al.,                     )
                                             )
                      Defendants.            )

                                            ORDER

       Plaintiff Marcus Thurman, proceeding pro se, brought this action pursuant to 42

U.S.C. § 1983, asserting violations of his constitutional rights by several defendants. He

purported to assert claims against the County Commissioners of Oklahoma County and a

detention officer for the Oklahoma County Detention Center (Miller), claiming that Miller

used excessive force against him.1 On October 16, 2018, U. S. Magistrate Judge Shon T.

Erwin issued a Report and Recommendation recommending that the motion to dismiss of

defendant Oklahoma County be denied insofar as it asserted a lack of standing and/or

jurisdiction, but granted on the basis that the complaint fails to state a claim against the

county. The parties were advised of their right to object to the Report and Recommendation

by November 2, 2018. No objection has been filed. The parties have therefore waived




       1
         In substance, plaintiff is asserting a claim against Oklahoma County. A county’s board
of county commissioners is not a legal entity capable of being sued; the county itself is the legal
entity. However, under Oklahoma law, a claim is asserted against the county by naming the board
of county commissioners as the defendant. 19 Okla. Stat. § 4.
their right to appellate review of the factual and legal issues addressed in the report.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

      Accordingly, the court ADOPTS the Report and Recommendation [Doc. #41] and

GRANTS the County’s motion to dismiss [Doc. #29]. The excess force claim against

Oklahoma County is DISMISSED without prejudice. Plaintiff is granted leave to file,

within fourteen (14) days, an amended complaint setting out any basis he may have for

the county’s liability for any excess force shown to have been used by defendant Miller.

      IT IS SO ORDERED.

      Dated this 28th day of November, 2018.
